NUMBER 13-19-00200-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                        IN RE RICARDO RODRIGUEZ JR.


                       On Petition for Writ of Mandamus.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

       Relator Ricardo Rodriguez Jr., the District Attorney for Hidalgo County, Texas, filed

a petition for writ of mandamus and motion for temporary stay in the above cause on April

26, 2019. Through this original proceeding, relator seeks to vacate an order granting

discovery of grand jury testimony. Through his motion for temporary stay, relator seeks

to stay the underlying trial court proceedings pending resolution of this matter.

       The Court, having examined and fully considered the motion for temporary stay, is

of the opinion that the motion should be granted in part and denied in part. The motion

for temporary stay is GRANTED and the trial court’s discovery order of February 22, 2019
is ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”). The order is DENIED insofar as all

other trial court proceedings may continue.

       The Court requests that the real party in interest, Rodolfo Rosas, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of April, 2019.




                                              2